Case 2:19-cv-00469-JDL Document 100 Filed 07/29/21 Page 1 of 3         PageID #: 638




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


MICHAEL A. DOYLE,                             )
                                              )
      Plaintiff,                              )
                                              )
                   v.                         ) 2:19-cv-00469-JDL
                                              )
SHAWN BABINE, et al.,                         )
                                              )
                                              )
      Defendant.                              )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      Plaintiff Michael A. Doyle, who is self-represented, filed a Complaint on

October 16, 2019 alleging that Defendants Shawn Babine, Mary Pearson, and the

Town of Scarborough (collectively, “Defendants”) violated his constitutional rights at

a meeting of the Scarborough Town Council (ECF No. 1). That same day, he filed a

Motion for Leave to Proceed In Forma Pauperis (ECF No. 4). Following allegations

by the Defendants that Doyle misrepresented his financial information in his Motion

for Leave to Proceed In Forma Pauperis, the Court engaged in a significant back-and-

forth with Doyle in an attempt to allow Doyle the opportunity to provide the Court

with additional financial information. The Defendants now ask the Court to sanction

Doyle by dismissing his Complaint with prejudice based on Doyle’s alleged

misrepresentations in his Motion for Leave to Proceed In Forma Pauperis and his

failure to comply with the Court’s prior orders (ECF No. 86).




                                          1
Case 2:19-cv-00469-JDL Document 100 Filed 07/29/21 Page 2 of 3                         PageID #: 639




        United States Magistrate Judge John C. Nivison filed his Recommended

Decision on the Defendants’ request with the Court on June 29, 2021 (ECF No. 95),

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2021) and Fed. R. Civ. P. 72(b). Doyle

filed an Objection on July 7, 2021 (ECF No. 98) 1, and the Defendants responded on

July 21, 2021 (ECF No. 99).

        I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.

        Doyle’s Objection alleges that the Recommended Decision overlooks violations

of both due process and equal protection. He makes a number of assertions about his

financial status, makes accusations against the Magistrate Judge, and rehashes a

number of his previous arguments. However, he does not make “specific written

objections” to the Magistrate Judge’s Recommended Decision as required by Federal

Rule of Civil Procedure 72(b)(2). See also D. Me. Local R. 72.1(a) (“a party seeking

review [of a Magistrate Judge’s recommended decision] shall file an objection . . . to

those specific portions [of the recommended decision] for which review is sought.”).

Moreover, even if Doyle’s Objection was properly raised, I conclude that the objections

voiced are without merit, and they do not change my conclusion that the Magistrate

Judge’s Recommended Decision should be adopted in its entirety.


 1 Doyle’s filing is styled as a Motion for Reconsideration, however, I treat it as an Objection pursuant
to Federal Rule of Civil Procedure 72(b)(2) and District of Maine Local Rule 72.1(a).

                                                   2
Case 2:19-cv-00469-JDL Document 100 Filed 07/29/21 Page 3 of 3    PageID #: 640




      It is therefore ORDERED that the Recommended Decision (ECF No. 95) of

the Magistrate Judge is hereby ACCEPTED. The Defendant’s request that Doyle be

sanctioned with dismissal of his complaint (ECF No. 86) is GRANTED, and Doyle’s

Complaint is DISMISSED WITH PREJUDICE.



      SO ORDERED.

      Dated this 29th day of July, 2021.

                                                  /s/ Jon D. Levy
                                           CHIEF U.S. DISTRICT JUDGE




                                      3
